Title: Thomas Jefferson to James Monroe, 8 April 1817
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Apr. 8. 17.
          
          I shall not waste your time in idle congratulations. you know my joy on the commitment of the helm of our government to your hands.
          I promised you, when I should have recieved and tried the wines I had ordered from France and Italy, to give you a note of the kinds which I should think worthy of your procurement: and this being the season for ordering them, so that they may come in the mild temperature of autumn, I now fulfill my promise—they are the following.
          Vin blanc liqoureux d’Hermitage de M. Jourdan à Tains. this costs about 82½ cents a bottle put on ship-board.
          Vin de Ledanon (in Languedoc) something of the Port character, but higher flavored, more delicate, less rough. I do not know it’s price, but probably about 25. cents a bottle.
          Vin de Roussillon. the best is that of Perpignan or Rivesalte of the crop of M. Durand. it costs 74. cents a gallon, bears bringing in the cask. if put into bottles there it costs 11. cents a bottle more than if bottled here by an inexplicable & pernicious arrangement of our Tariff.
          Vin de Nice. the crop called Bellet, of mr Sasserno is best. this is the most elegant every day wine in the world and costs 31. cents the bottle. not much being made it is little known at the genl market.
          Mr Cathalan of Marseilles is the best channel for getting the three first of these wines, and a good one for the Nice, being in their neighborhood, and knowing well who makes the crops of best quality. the Nice being a wine foreign to France, occasions some troublesome forms. if you could get that direct from Sasserno himself at Nice, it would be better. and, by the bye, he is very anxious for the appointment of Consul for the US. at that place. I knew his father well; one of the most respectable merchants and men of the place. I hear a good character of the son, who has succeeded to his business. he understands English well, having past some time in a Counting house in London for improvement. I believe we have not many vessels going to that port annually; yet as the appointment brings no expence to the US. and is sometimes salutary to our merchants and seamen, I see no objection to naming one there.
          There is still another wine to be named to you, which is the wine of Florence called Montepulciano, with which Appleton can best furnish you. there is a particular very best crop of it known to him, and which he has usually sent to me. this costs 25. cents per bottle. he knows too from experience how to have it so bottled and packed as to ensure it’s bearing the passage, which in the ordinary way it does not. I have imported it thro him annually 10. or 12. years and do not think I have lost 1. bottle in 100.
          
            I salute you with all my wishes for a prosperous & splendid voyage over the ocean on which you are embarked, and with sincere prayers for the continuance of your life and health.
            Th: Jefferson
          
        